DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments, filed 11/5/2021, have been entered and made of record. Claims 15 and 22 have been amended. Claims 29 and 30 have been added. Claims 15-30 are pending.
Response to Arguments
Applicant’s arguments in the Remarks filed on 11/5/2021 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation “the focal plane" in line 14.  
Claim 29 recites the limitation “the detection plane" in line 14.  
As to claim 30 they do not cure the deficiencies of the claim on which they depend.  Therefore, they are rejected for the same reasons.
There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Patwardhan in view of Makarov, Douet and Miyamoto
Claims 15-20 and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Patwardhan(USPubN 2009/0137908) in view of Makarov et al.(USPubN 2017/0031033; hereinafter Makarov) further in view of Douet et al.(USPubN 2019/0086866; hereinafter Douet) further in view of Miyamoto(USPN 5,307,161).
As per claim 15, Patwardhan teaches a method for observing a sample, comprising: placing the sample between a light source and an image sensor, emitting an illumination beam from the light source, which propagates to the sample, the illuminating light beam being emitted in an illumination spectral band lying above 800 nm(Fig. 2A, “Illumination from one or more sources 210 is shone onto a subject's skin or a tissue sample 230 through a respective filtering element 215 and captured by a detector 220 through a filtering element 225. Each filtering element 215, 225 preferably comprises a plurality of filters, each of which can be selectively placed in the respective light path of the filtering 
illuminating the sample with the light source(“Illumination from one or more sources 210 is shone onto a subject's skin or a tissue sample 230 through a respective filtering element 215” in Para.[0050]); and 
acquiring an image of the sample with the image sensor, no image-forming optics being placed between the sample and the image sensor(“captured by a detector 220 through a filtering element 225” in Para.[0050]); wherein: 
the image sensor is configured such that it has a detection spectral band that blocks wavelengths in a visible spectral band, lying at least between 400 nm and 750 nm, such that the image may be acquired in ambient light(“It is also preferred that at least one image is captured in the 800 to 1200 nm region because at these wavelengths absorption due to water is maximum” in Para.[0081], “The exemplary system 200 is capable of capturing a variety of images, including, for example, fluorescence, absorption, excitation, polarized, white light, and/or dark light images, wherein the type of image captured depends on the filters used in the detection and illumination segments of the path of the light” in Para.[0052], The different type of filter can be used to block wavelengths in a visible spectral band.); 
the illumination spectral band has a bandwidth narrower than or equal to 100 nm(“the narrow spectral band illumination has a bandwidth of 10 to 50 nm” in Claim 30).
Patwardhan is silent about the light source is positioned on a first side of the sample and the image sensor is positioned on a second side of the sample opposite the first side, image sensor having at least 10000 pixels, and the image sensor is placed less than 20 mm form the sample.
Makarov teaches an image sensor, comprising at least 10000 pixels(“obtain an image of the one or more elements in the sample wherein each location of the spot on the surface of the sample 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Patwardhan with the above teachings of Makarov in order to improve accuracy of analyzing in an organic sample significantly.
Douet teaches the light source is positioned on a first side of the sample and the image sensor is positioned on a second side of the sample opposite the first side(“FIG. 1 illustrates a device 10 for observing a particle 11a-11f present in a sample 12. Sample 12 is arranged between a light source 15 which is spatially and temporally coherent (for example a laser) or pseudo-coherent (for example, a light-emitting diode, a laser diode), and a digital sensor 16 sensitive in the spectral range of the light source. Preferably, light source 15 comprises a small spectral width, for example, smaller than 200 nm, smaller than 100 nm, or smaller than 25 nm. In the following, reference is made to the central emission wavelength of the light source, for example, in the visible range. Light source 15 emits a coherent signal Sn directed towards a first surface 13 of the sample, for example, conveyed by a waveguide such as an optical fiber” in Para.[0096], Fig .1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Patwardhan and Makarov with the above teachings of Douet in order to improve the focusing on the specific particle on the sample for the rapidity of a patient's treatment.
Miyamoto teaches the image sensor is placed less than 20 mm form the sample(“The distance between the solid-state image pickup element 1 and the sample 2 is preferably set to be 1 cm or less in order to prevent an out-of-focus state of an image” in Page 3 lines 33-41).

As per claim 16, Patwardhan, Makarov, Douet and Miyamoto teach all of limitation of claim 15. 
Patwardhan teaches wherein the detection spectral band is comprised between 800 nm and 1200 nm or between 800 nm and 1000 nm(“It is also preferred that at least one image is captured in the 800 to 1200 nm region because at these wavelengths absorption due to water is maximum” in Para.[0081]).	
As per claim 17, Patwardhan, Makarov, Douet and Miyamoto teach all of limitation of claim 15. 
Patwardhan teaches wherein the illumination spectral band is comprised between 800 nm and 1200 nm or between 800 nm and 1000 nm(“It is also preferred that at least one image is captured in the 800 to 1200 nm region because at these wavelengths absorption due to water is maximum” in Para.[0081]).	
As per claim 18, Patwardhan, Makarov, Douet and Miyamoto teach all of limitation of claim 15. 
Patwardhan teaches wherein: the illumination spectral band has a bandwidth narrower than or equal to 50 nm, and preferably narrower than 20 nm; and/or the detection spectral band has a bandwidth narrower than or equal to 50 nm, and preferably narrower than 20 nm(“the narrow spectral band illumination has a bandwidth of 10 to 50 nm” in Claim 30).
As per claim 19, Patwardhan, Makarov, Douet and Miyamoto teach all of limitation of claim 15. 
Patwardhan teaches wherein the detection spectral band is defined by a high-pass or band-pass detection filter placed on the image sensor, the detection filter being configured to block wavelengths in the visible spectral band(“captured by a detector 220 through a filtering element 225. Each filtering element 215, 225 preferably comprises a plurality of filters, each of which can be selectively placed in the respective light path of the filtering element.” in Para.[0050]).
As per claim 20, Patwardhan, Makarov, Douet and Miyamoto teach all of limitation of claim 15. 
Patwardhan teaches wherein the illumination spectral band is defined by an illumination filter, coupled to the light source(“Illumination from one or more sources 210 is shone onto a subject's skin or a tissue sample 230 through a respective filtering element 215” in Para.[0050], “it is preferred that light from the illuminating source(s) 210 falls directly (via filtering 215)” in Para.[0068]).
As per claim 22, Patwardhan teaches a device for observing a sample, comprising: 
a light source, configured to emit an illuminating beam that propagates toward the sample, in an illumination spectral band(“Illumination from one or more sources 210 is shone onto a subject's skin or a tissue sample 230 through a respective filtering element 215” in Para.[0050]); 
a pixelated image sensor and configured to acquire an image in a detection spectral band(“captured by a detector 220 through a filtering element 225” in Para.[0050]); 
a holder, arranged to hold the sample between the light source and the image sensor(Fig. 2A, The holder/structure should be arranged to hold the sample between the illumination source and detector well known in the art.); 
the device being configured such that no image-forming optics are placed between the image sensor and the sample when the sample is held on the holder(“captured by a detector 220 through a filtering element 225” in Para.[0050]); 
wherein: the detection spectral band lies above 800 nm; the detection spectral band blocks wavelengths in a visible spectral band, lying at least between 400 nm and 750 nm(“It is also preferred that at least one image is captured in the 800 to 1200 nm region because at these wavelengths absorption due to water is maximum” in Para.[0081], “The exemplary system 200 is capable of capturing a variety of images, including, for example, fluorescence, absorption, excitation, polarized, white light, and/or dark light images, wherein the type of image captured depends on the filters used in the 
the illumination spectral band has a bandwidth narrower than or equal to 100 nm(“the narrow spectral band illumination has a bandwidth of 10 to 50 nm” in Claim 30).
Patwardhan is silent about an image sensor, comprising at least 10000 pixels, the light source is positioned on a first side of the sample and the image sensor is positioned on a second side of the sample opposite the first side and the image sensor is placed less than 20 mm from the sample when the sample is held on the holder.
Makarov teaches an image sensor, comprising at least 10000 pixels(“obtain an image of the one or more elements in the sample wherein each location of the spot on the surface of the sample corresponds to a pixel of the image. The imaging elemental analyzer can acquire the image at a rate of … in the range of 1000-10000 pixels per second” in Para.[0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Patwardhan with the above teachings of Makarov in order to improve accuracy of analyzing in an organic sample significantly.
Douet teaches the light source is positioned on a first side of the sample and the image sensor is positioned on a second side of the sample opposite the first side(“FIG. 1 illustrates a device 10 for observing a particle 11a-11f present in a sample 12. Sample 12 is arranged between a light source 15 which is spatially and temporally coherent (for example a laser) or pseudo-coherent (for example, a light-emitting diode, a laser diode), and a digital sensor 16 sensitive in the spectral range of the light source. Preferably, light source 15 comprises a small spectral width, for example, smaller than 200 nm, smaller than 100 nm, or smaller than 25 nm. In the following, reference is made to the central emission wavelength of the light source, for example, in the visible range. Light source 15 emits a coherent signal 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Patwardhan and Makarov with the above teachings of Douet in order to improve the focusing on the specific particle on the sample for the rapidity of a patient's treatment.
Miyamoto teaches the image sensor is placed less than 20 mm from the sample when the sample is held on the holder(“The distance between the solid-state image pickup element 1 and the sample 2 is preferably set to be 1 cm or less in order to prevent an out-of-focus state of an image” in Page 3 lines 33-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Patwardhan, Makarov and Douet with the above teachings of Miyamoto in order to prevent an out-of-focus state of an image.
As per claim 23, the limitations in the claim 23 has been discussed in the rejection claim 16 and rejected under the same rationale. 	
As per claim 24, Patwardhan, Makarov, Douet and Miyamoto teach all of limitation of claim 22. 
Patwardhan teaches wherein the image sensor is coupled to a detection filter, defining the detection spectral band(“captured by a detector 220 through a filtering element 225. Each filtering element 215, 225 preferably comprises a plurality of filters, each of which can be selectively placed in the respective light path of the filtering element” in Para.[0050]).
As per claim 25, the limitations in the claim 25 has been discussed in the rejection claim 17 and rejected under the same rationale.
As per claim 26, the limitations in the claim 26 has been discussed in the rejection claim 18 and rejected under the same rationale.
As per claim 27, Patwardhan, Makarov, Douet and Miyamoto teach all of limitation of claim 22. 
Patwardhan teaches wherein: the light source is a source of laser light; or the light source is a light-emitting diode coupled to an illumination filter(“Various types of illumination sources 210 may be used in the system 200. Preferably, xenon light is used as it provides a broad spectrum from which the various illumination spectral bands can be selected using the appropriate set of optical filters. However, LASER, tunable LASER, LED, LED arrays, halogen or other types of arc lamps, among others, may be used for the various modes of illumination contemplated by the present invention” in Para.[0053]), 
the illumination filter defining the illumination spectral band(“Illumination from one or more sources 210 is shone onto a subject's skin or a tissue sample 230 through a respective filtering element 215” in Para.[0050], “it is preferred that light from the illuminating source(s) 210 falls directly (via filtering 215)” in Para.[0068]).

Patwardhan in view of Makarov, Douet, Miyamoto and Darty
Claims 21 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Patwardhan(USPubN 2009/0137908) in view of Makarov et al.(USPubN 2017/0031033; hereinafter Makarov) further in view of Douet et al.(USPubN 2019/0086866; hereinafter Douet) further in view of Miyamoto(USPN 5,307,161) further in view of Darty(USPubN 2015/0051498).
As per claim 21, Patwardhan, Makarov, Douet and Miyamoto teach all of limitation of claim 15. 
Patwardhan teaches wherein, in b), the image sensor is exposed to an exposure light wave(“captured by a detector 220 through a filtering element 225” in Para.[0050]).
Patwardhan, Makarov, Douet and Miyamoto are silent about the method comprising applying a holographic reconstruction operator to the image acquired in b), so as to obtain an image representative of a complex expression of the exposure light wave.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Patwardhan, Makarov, Douet and Miyamoto with the above teachings of Darty in order to improve user’s experience of viewing features in image easily.
As per claim 28, the limitations in the claim 28 has been discussed in the rejection claim 21 and rejected under the same rationale.

Patwardhan in view of Makarov, Douet and Kleppe
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Patwardhan(USPubN 2009/0137908) in view of Makarov et al.(USPubN 2017/0031033; hereinafter Makarov) further in view of Douet et al.(USPubN 2019/0086866; hereinafter Douet) further in view of Kleppe et al.(USPubN 2010/0208339; hereinafter Kleppe).
As per claim 29, Patwardhan teaches a device for observing a sample, comprising: 
a light source, configured to emit an illuminating beam that propagates toward the sample, in an illumination spectral band(“Illumination from one or more sources 210 is shone onto a subject's skin or a tissue sample 230 through a respective filtering element 215” in Para.[0050]); 
a pixelated image sensor and configured to acquire an image in a detection spectral band(“captured by a detector 220 through a filtering element 225” in Para.[0050]); 

an optical system, placed between the sample and the pixelated image sensor, the optical system having an filtering element(“captured by a detector 220 through a filtering element 225” in Para.[0050]);
wherein the detection spectral band lies above 800 nm, wherein the detection spectral band blocks wavelengths in a visible spectral band, lying at least between 400 nm and 750 nm(“It is also preferred that at least one image is captured in the 800 to 1200 nm region because at these wavelengths absorption due to water is maximum” in Para.[0081], “The exemplary system 200 is capable of capturing a variety of images, including, for example, fluorescence, absorption, excitation, polarized, white light, and/or dark light images, wherein the type of image captured depends on the filters used in the detection and illumination segments of the path of the light” in Para.[0052], The different type of filter can be used to block wavelengths in a visible spectral band.); 
the illumination spectral band has a bandwidth narrower than or equal to 100 nm(“the narrow spectral band illumination has a bandwidth of 10 to 50 nm” in Claim 30).
Patwardhan is silent about an image sensor, comprising at least 10000 pixels, the light source is positioned on a first side of the sample and the image sensor is positioned on a second side of the sample opposite the first side, an optical system having an object focal plane and an image focal plane; the device being configured such that: the object focal plane is offset with respect to a plane in which the sample lies, by an object offset; and/or the focal plane is offset with respect to the detection plane, by an image offset.
Makarov teaches an image sensor, comprising at least 10000 pixels(“obtain an image of the one or more elements in the sample wherein each location of the spot on the surface of the sample 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Patwardhan with the above teachings of Makarov in order to improve accuracy of analyzing in an organic sample significantly.
Douet teaches the light source is positioned on a first side of the sample and the image sensor is positioned on a second side of the sample opposite the first side(“FIG. 1 illustrates a device 10 for observing a particle 11a-11f present in a sample 12. Sample 12 is arranged between a light source 15 which is spatially and temporally coherent (for example a laser) or pseudo-coherent (for example, a light-emitting diode, a laser diode), and a digital sensor 16 sensitive in the spectral range of the light source. Preferably, light source 15 comprises a small spectral width, for example, smaller than 200 nm, smaller than 100 nm, or smaller than 25 nm. In the following, reference is made to the central emission wavelength of the light source, for example, in the visible range. Light source 15 emits a coherent signal Sn directed towards a first surface 13 of the sample, for example, conveyed by a waveguide such as an optical fiber” in Para.[0096], Fig .1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Patwardhan and Makarov with the above teachings of Douet in order to improve the focusing on the specific particle on the sample for the rapidity of a patient's treatment.
Kleppe teaches an optical system having an object focal plane and an image focal plane; the device being configured such that: the object focal plane is offset with respect to a plane in which the sample lies, by an object offset; and/or the focal plane is offset with respect to the detection plane, by an image offset(“The excitation light 22 is focused, as a laser beam that has been expanded in a manner known per se or a beam of another light source, onto the conjugate, image-side focal plane 27 by way of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Patwardhan, Makarov and Douet with the above teachings of Kleppe in order to improve quality of image of sample.

Patwardhan in view of Makarov, Douet, Kleppe and Zhou
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Patwardhan(USPubN 2009/0137908) in view of Makarov et al.(USPubN 2017/0031033; hereinafter Makarov) further in view of Douet et al.(USPubN 2019/0086866; hereinafter Douet) further in view of Kleppe et al.(USPubN 2010/0208339; hereinafter Kleppe) further in view of Zhou(USPubN 2018/0180527).
As per claim 30, Patwardhan, Makarov, Douet and Kleppe teach all of limitation of claim 29. 
Patwardhan, Makarov, Douet and Kleppe is silent about wherein the image offset or the object offset is comprised between 10 um and 2 mm.
Zhou teaches wherein the image offset or the object offset is comprised between 10 um and 2 mm(“a reconstructed image using a de-focused digital holography imaging arrangement, in which the reconstruction image plane 9′ is offset by 38 μm to the image plane 9 of FIG. 2a” in Para.[0047]).
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333. The examiner can normally be reached M - Thur 6:00 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI Q TRAN can be reached on (571)272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SUNGHYOUN PARK/Examiner, Art Unit 2484